       Case 1:18-cv-05391-SCJ Document 377 Filed 06/05/20 Page 1 of 5




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

FAIR FIGHT ACTION, INC., et al.,

       Plaintiffs

v.                                                 Civil Action File

BRAD RAFFENSPERGER, in his official                No. 1:18-cv-05391-SCJ
Capacity as Secretary of State of Georgia;
et al.,

       Defendants.

TO: Deirdra Reed
    c/o Henry R. Chalmers, Esq.
    Arnall Golden Gregory LLP
    Suite 2100
    171 17th Street, N.W.
    Atlanta, Georgia 30363
    henry.chalmers@agg.com


      NOTICE OF CONTINUED DEPOSITION OF DEIRDRA REED

      PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of

Civil Procedure, counsel for Defendants Brad Raffensperger, et al., will take the

continued oral deposition of Deirdra Reed by telephone, unless parties agree on

another location, on Wednesday, June 10, 2020, beginning at 8:00 a.m. and

continuing thereafter until completed. Call in information is as follows:

Telephonic Dial in: 888-337-8218. Attorney/Witness Passcode: 845871#.
       Case 1:18-cv-05391-SCJ Document 377 Filed 06/05/20 Page 2 of 5




      The deposition shall be taken before a Notary Public or some other officer

authorized by law to administer oaths for use at trial. The deposition will be

taken by telephonic oral examination with a written record made thereof. The

deposition will be taken for the purposes of cross-examination, discovery, and for

all other purposes permitted under the Federal Rules of Civil Procedure or other

applicable law.

      This 5th day of June, 2020.

                                    Robbins Ross Alloy Belinfante Littlefield LLC
                                    /s/ Alexander Denton
                                    Josh B. Belinfante
                                    Georgia Bar No. 047399
                                    jbelinfante@robbinsfirm.com
                                    Vincent R. Russo
                                    Georgia Bar No. 242628
                                    vrusso@robbinsfirm.com
                                    Brian E. Lake
                                    Georgia Bar No. 575966
                                    blake@robbinsfirm.com
                                    Carey A. Miller
                                    Georgia Bar No. 976240
                                    cmiller@robbinsfirm.com
                                    Alexander Denton
                                    Georgia Bar No. 660632
                                    adenton@robbinsfirm.com
                                    Melanie L. Johnson
                                    Georgia Bar No. 466756
                                    mjohnson@robbinsfirm.com
                                    500 14th Street, N.W.
                                    Atlanta, Georgia 30318



                                           2
Case 1:18-cv-05391-SCJ Document 377 Filed 06/05/20 Page 3 of 5




                       Telephone: (678) 701-9381
                       Facsimile: (404) 856-3250

                       State Law Department
                       Christopher M. Carr
                       Attorney General
                       GA Bar No. 112505
                       Brian K. Webb
                       Deputy Attorney General
                       GA Bar No. 743580
                       Russell D. Willard
                       Senior Assistant Attorney General
                       GA Bar No. 760280
                       40 Capitol Square, S.W.
                       Atlanta, Georgia 30334

                      Taylor English Duma LLP
                      Bryan P. Tyson
                      Special Assistant Attorney General
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      1600 Parkwood Circle - Suite 200
                      Atlanta, Georgia 30339
                      Telephone: (678) 336-7249

                       Attorneys for Defendants




                              3
       Case 1:18-cv-05391-SCJ Document 377 Filed 06/05/20 Page 4 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that, on June 5, 2020, I caused to be served the foregoing

NOTICE OF CONTINUED DEPOSITION OF DEIRDRA REED by filing

same with the Court and sending via email addressed to the following:

 Lawrence & Bundy LLC                            KaiserDillon PLLC
 Allegra Lawrence-Hardy                          Matthew G. Kaiser
 Leslie J. Bryan                                 Sarah R. Fink
 Maia J. Cogen                                   Scott S. Bernstein
 Suzanne Smith Williams                          Norman G. Anderson
 1180 West Peachtree Street, NW                  1099 14th Street, NW
 Suite 1650                                      8th Floor West
 Atlanta, GA 30309                               Washington, DC 20005
 Allegra.Lawrence-                               mkaiser@kaiserdillon.com
 Hardy@lawrencebundy.com                         sfink@kaiserdillon.com
 Leslie.Bryan@lawrencebundy.com                  sbernstein@kaiserdillon.com
 Maia.Cogen@lawrencebundy.com                    nanderson@kaiserdillon.com
 Suzanne.Williams@lawrencebundy.com

 Lawrence & Bundy, LLC                           Sandler Reiff Lamb Rosenstein
 Thomas R. Bundy                                 & Birkenstock, P.C.
 8115 Maple Lawn Blvd.                           Dara Lindenbaum
 Suite 350                                       1090 Vermont Ave, NW
 Fulton, MD 20759                                Suite 750
 Thomas.Bundy@lawrencebundy.com                  Washington, DC 20005
                                                 lindenbaum@sandlerreiff.com

 Elizabeth Vranicar Tanis                        Kastorf Law, LLC
 John A. Chandler                                Kurt G. Kastorf, Esq,
 957 Springdale Road, N.E.                       1387 Iverson Street NE
 Atlanta, GA 30306                               Suite 100
 beth.tanis@gmail.com                            Atlanta, GA 30307
 jachandler@gmail.com                            kurt@kastorflaw.com
     Case 1:18-cv-05391-SCJ Document 377 Filed 06/05/20 Page 5 of 5




Jenner & Block LLP                        Jenner & Block LLP
Kali Nneka Bracey                         Jeremy H. Ershow
1099 New York Avenue, NW                  919 Third Avenue
Suite 900                                 New York, New York 10022
Washington, DC 20001                      jershow@jenner.com
KBracey@jenner.com

Miller & Chevalier Chartered              DuBose Miller LLC
Andrew D. Herman                          Von A. DuBose
Nina C. Gupta                             75 14th Street N.E., Suite 2110
900 16th St. NW                           Atlanta, GA 30309
Washington, DC 20006                      dubose@dubosemiller.com
aherman@milchev.com
ngupta@milchev.com

Paul M. Smith                             Henry R. Chalmers, Esq.
Jonathan Diaz                             Arnall Golden Gregory LLP
Campaign Legal Center                     Suite 2100
Suite 400                                 171 17th Street, N.W.
1101 14th Street, N.W.                    Atlanta, Georgia 30363
Washington, DC 20005                      henry.chalmers@agg.com



                            /s/ Alexander Denton
                            Alexander F. Denton
                            Georgia Bar No. 660632
